DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 36, 39, 40, 45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the lens holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the light pattern" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the reading light" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

39 recites the limitation "the LED light assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitations "the printed circuit board" and “the or each LED light source” in line 5, and “the cassette” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
	The language of Claim 39 is confusing and unclear.  The printed circuit board, LED light source and cassette are set forth in lines 5 and 7, and then introduced again as new limitations in lines 10 and 11.  In line 11, “where” should be --wherein--.
	In Claim 45, line 2, it is not clear what structure is readable as the “focusing lens.”  Lens 40 has been disclosed as a focusing lens, however, “a lens” has already been set forth in Claim 41, line 1 from which Claim 45 ultimately depends and is considered to be lens 40.
 	In Claim 47, line 4, the language “the or each lens” is confusing as “a lens” is set forth – singular.  If Applicant wants to provide for more than one lens than --at least one lens-- should be used instead of “a lens”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 27, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 in view of Schmidt et al 2009/0237943.
Regarding Claim 27, Becker et al shows in Figure 1, an LED lighting assembly comprising a cassette 15, a lens 5 and an LED light source 9 and a collimator 4 between the LED light source 9 and the lens 5.  Becker et al fails to show the LED mounted on a printed circuit board and the collimator comprising an optical cavity in the form of a linear mixing chamber with at least one wall comprising a reflective surface.  Schmidt et al teaches that it is known in the art in Figure 1 to provide an LED lighting assembly with an LED mounted on a print circuit board 30 and a collimator comprising an optical cavity 24 in the form of a linear mixing cavity.  Schmidt discloses the internal walls of the optical housing 12 may be coated and that also the sidewalls 40 of the lens function to collimate the light (which is interpreted to mean the light is redirected to be collimated).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include a collimator with an optical cavity and to include reflective/redirecting outer surfaces in the same manner as taught by Schmidt et al to minimize a center hot spot and provide an evenly distributed light beam to the targeted area. 
Regarding Claim 32, Becker et al discloses the lens comprising one focusing lens 5 (see para. 0012).
Regarding Claim 33, Becket et al discloses the focusing lens 5 is arranged to focus the light from the collimator 4 such that the light from the light assembly does not spill over into an adjacent passenger space (see para. 0006).   As Becker et al discloses the passenger light provides a narrow beam of light it follows that the intent .

Claims 28, 41, 42, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Madril 10,018,341.
	Regarding Claims 28 and 41, Becket et al shows the cassette 15 comprising a lens holder 14 at the rearward portion with an aperture (as shown in Figure 1).  Becker et al fails to disclose the aperture is beveled.  Madril teaches that it is known in the art to provide a beveled aperture 224 (see Fig. 2, see col. 4, line 21) in a lens holder 212.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include a beveled aperture in the same manner as taught by Madril to direct the maximum amount of emitted light into lens and avoid light loss from stray emissions.
	Regarding Claim 42, Becker et al discloses the LED light assembly is arranged to provide a predetermined light pattern defining a personal passenger space (see para. 0006).
Regarding Claim 45, Becker et al discloses the lens comprising one focusing lens 5 (see para. 0012) supported by the lens holder 17 (see para. 0030).
Regarding Claim 46, Becker et al discloses the lighting assembly is for a vehicle but fails to disclose the vehicle is an aircraft.  Gagnon et al teaches that it is known in the art in Figure 1 to provide a passenger overhead light in an aircraft (see col. 8, line 11).  It would have been obvious to one skilled in the art before the effective date of the . 

Claims 29 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 and Madril 10,018,341 as applied to claims 28 and 42 above, and further in view of Gagnon et al 10,112,716.
	Regarding Claims 29 and 43, Becker et al fails to disclose the shape of the emitted light pattern.  Gagnon et al teaches that it is known in the art to provide an LED light assembly which provides a noncircular light pattern in Figure 5 (see col. 10, line 26).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include a non-circular light pattern in the same manner as taught by Gagnon et al to adjust the lighting pattern as needed for a particular lighting situation.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Williamson et al 10,197,227. 
Regarding Claim 30, Becker et al fails to disclose the reflective surface comprises a diffuse reflective film.  Williamson et al teaches that it is known in the art to provide a diffuse reflective film (see col. 6, lines 24-33) in an LED lighting assembly.  It would have been obvious to one skilled in the art before the effective date of the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Lamvik et al 2013/0241435.
Regarding Claim 31, Becker et al fails to disclose the use of a plurality of LED light sources which include red, green, blue (RGB) and white light outputs.  Lamvik et al teaches that it is known in the art to provide a lighting device with a plurality of LED light sources which can include red, green, blue and white outputs or a combination thereof (see para. 0049).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include a plurality of LED light source with varying colors or white or a combination thereof in the same manner as taught by Lamvik et al to increase the brightness and intensity of the lighting and vary the appearance of the emitted light.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Von Fange et al 10,718,474.
Regarding Claim 34, Becker et al fails to disclose a diffuser.  Von Fange et al teaches that it is known in the art in Figure 4 to provide a diffuser 42 between a condensing lens 43 and Fresnel lens 41 (see col. 5, line 9).  It would have been obvious . 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Hodgson et al 8,541,947.
Regarding Claim 35, Becker et al fails to disclose the use of a soft start to the intensity of the light pattern.  Hodgson et al teaches that it is known in the art to provide a soft start for a reading lamp (see col. 15, line 54).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to provide a soft start for the LED light assembly in the same manner as taught by Hodgson et al to increase the lamp life of the lighting device.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 as applied to claim 27 above, and further in view of Palagashvilli et al 9,169,017.
Regarding Claim 36, Becker et al fails to disclose a welcome logo illuminated from the reading light.  Palagashvilli et al teaches that it is known in the art in Figure 18 to provide a reading lamp which provides a logo when illuminated (see col. 6, line 25).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include an illuminated logo by the lighting .

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 and Madril 10,018,341 as applied to claim 28 above, and further in view of Micele, Jr. et al 7,011,425.
Regarding Claim 37, Becker et al fails to disclose the use of a temperature sensitive coating on the aperture.  Micele, Jr. et al teaches that it is known in the art in Figure 2 to provide a temperature sensitive film 40 on an illumination surface (see col. 6, line 32).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to include a temperature sensitive coating on an emission surface in the same manner as taught by Micele, Jr. et al to vary the appearance of the emitted light.  To position the film over the aperture is considered a matter of design choice. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 and Von Fange et al 10,718,474 as applied to claim 34 above, and further in view of. Micele, Jr. et al 7,011,425.
Regarding Claim 38, Becker et al fails to disclose the use of a temperature sensitive coating on the diffuser.  Micele, Jr. et al teaches that it is known in the art in Figure 2 to provide a temperature sensitive coating 40 on an illumination surface (see col. 6, line 32).  It would have been obvious to one skilled in the art before the effective .  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 as modified by Schmidt et al 2009/0237943 and Madril 10,018,341 as applied to claim 41 above, and further in view of Von Fange et al 10,718,474.
Regarding Claim 44, Becker et al fails to disclose a diffuser.  Von Fange et al teaches that it is known in the art in Figure 4 to provide a diffuser 42 between a condensing lens 43 and Fresnel lens 41 (see col. 5, line 9) in an LED lighting assembly.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Becker et al to including a diffuser in the same manner as taught by Von Fange et al to vary the appearance of the emitted light. 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al 2002/0034076 in view of Schmidt et al 2009/0237943, Madril 10,018,341 and Williamson et al 10,197,227.
Regarding Claim 47, Becket et al shows a cassette 15, a lens 5,  a lens holder 17 supporting the lens 5 (see para. 0029), an LED light source 9 and a collimator 4 provided between the LED and the lens 5 positioned within an aperture (as shown in Figure 1).  Becker et al fails to show the LED mounted on a printed circuit board and the collimator comprising an optical cavity in the form of a linear mixing chamber with at least one wall comprising a diffuse reflective film and that the aperture is beveled.  .


Allowable Subject Matter
Claims 39 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 39 and 40 are considered to set forth allowable subject matter because Claim 39 sets forth a method of retrofitting an LED light assembly to a passenger vehicle, the method comprising removing an incandescent or halogen bulb and front glass reading light unit in a passenger service unit in the vehicle; inserting a printed circuit board with an LED light source to the passenger service unit; and inserting a cassette into the reading light unit, and connecting the cassette to the PCB; wherein the passenger service unit is an aircraft passenger service unit; and wherein the LED light assembly comprises the cassette, a lens and the printed circuit board having the LED light source mounted thereon, wherein the lighting assembly comprises a collimator provided between the LED light source, the collimator comprises an optical cavity in the form of a linear mixing chamber, and at least one wall of the mixing chamber comprises a reflective surface.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bynum et al is cited of interest for showing an LED lighting system for a passenger compartment.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875